DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. 
	Applicant argues on pg. 6, middle of page the following:

(1) Using H-type zeolite is important to obtain a high performance catalyst. For example, catalyst 5 prepared by Comparative Example 2 of the present specification has inferior NO conversion after the durability test, because catalyst 5 is prepared by using NH4-type zeolite. Incidentally, catalyst 5 shows a ratio of absorption intensity based on ultraviolet-visible-near infrared spectroscopy (UV-Vis-NIR) of 0.49, which is outside the claimed range.

There is a difference of the condition of the cation exchange between the claimed invention and the disclosure in Fedeyko et al. The present specification describes that a weak acid salt is most preferred as a raw material of transition metal M. 

	This is respectfully contended.  The remarks argue that the specification of this application prefers a weak salt, but this does not necessitate that use of a different salt in Fedeyko would not produce the same results as claimed.  Furthermore, the difference in condition between the cation exchange of the invention and those in the Fedeyko invention, particularly what Fedeyko states is preferred, is not necessarily limiting on the entire disclosure of Fedeyko.  As to the type of zeolite used, The H-type zeolite feature is newly added and therefore newly considered.  
	
	Next, the remarks argue the following on the bottom of pg. 6-the top of pg. 7:

However, Fedeyko et al. describe that ion exchange of the catalytic metal cation into or on the zeolite may be carried out at room temperature or at a temperature up to about 80°C over a period of about 1 to 24 hours at a pH of about 7. Please refer to the paragraph [0028] of Fedeyko et al. However, it is difficult to get Cu into an ion exchange site of a zeolite at the pH 7, because Cu is generally not ionized at the pH 7. Cu is oxidized to make a cluster at the pH 7.

	This is respectfully contended.  The section recited in para. 28 of Fedeyko is meant to speak of how metals are generally ion-exchanged into zeolite sieves.  With regard to Cu specifically however, Fedeyko states that “generally, ion-exchange of the catalytic metal cation into or on the zeolite may be carried out at room temperature or at a temperature up to about 80 degrees C, over a period of about 1 to 24 hrs at a pH of about 7” (para. 28).  This is to describe the general state of the art, but for the Cu-specific process, Fedeyko explains that “the pH of the solution may be adjusted to induce precipitation of the catalytically active metal 

	Next, the remarks on the top of pg. 7 argue the following:
There is no motivation to combine the disclosures of Fedeyko et al. and Sano et al. with a reasonable expectation of success, because Sano et al. discloses AEI zeolite which contains phosphorous atom and phosphorous atom inhibits the diffusion of Cu.

	As mentioned in the last rejection, Fedeyko does not describe how the AEI zeolite is made.  Sano however does describe a method of making an AEI sieve, providing motivation for how and why they manufacture the sieve in the way chosen.

	The remarks then argue the following on pg. 7, middle of page:
As for the ratio of absorption intensity of the equation (I) of Claim 1, the Examiner has agreed that Fedeyko et al. do not describe “that what the UV-visible near infrared spectroscopy is.” The Examiner has alleged “that since the copper metal ions are higher in ionic form and the amount in the oxidation/agglomeration state is substantially zero, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ratio between the oxidized metals and agglomerated transition metals (shown in the form of 32,500 cm-1) to ionic copper that is not oxidized and agglomerated (in the form of 12,500 cm-1) would be close to zero.” Page 6 of the Office Action (OA).

However, the state referred to by the Examiner is an intermediate stage and Fedeyko et al. do not describe or suggest the ratio of absorption intensity of less than 0.4 of the final catalyst.

	The remarks are respectfully not persuasive.  The remarks argue that the section cited in paras. 21-22, 26-27 of Fedeyko describes an intermediate stage and not the final product.  It is respectfully contended that the distribution of the Cu catalyst particles both in an intermediate stage and in the final stage would be the same. The only steps after exchange include washing, drying and calcinating (para. 27).  In Sarkany, “Redox Chemistry in excessively ion-exchanged Cu/Na-ZSM-5”, the reference explains that calcination may lead to some formation of oxidized metal (see pg. 244, lines 20).  However that depends on temperature (see equations 1-4).  Therefore, it is respectfully contended that the process steps after ion-exchange in Fedeyko, including calcination, would not alter the distribution of the metals in the zeolite.

	Next, the remarks argue the following on the bottom of pg. 7 to the top fop g. 8:
Fedeyko et al. describe H-form and NH4-form AEI zeolites, but there is no disclosure that the H-form zeolite is preferred to NH4-form zeolite. It is clear that a catalyst using NH4-form AEI zeolite shows a ratio of absorption intensity outside the range of Claim 1. Please refer to Comparative Examples 2 and 4 (Catalysts 5 and 7 wherein zeolite is NH4-type zeolite) of the present specification. As can be seen from Table 7, NO conversion (%) is inferior in Comparative Examples 2 and 4.

Cu dispersion is very important for the catalyst and the dispersion depends on various conditions such as a type of zeolite (selecting the H-form AEI zeolite), Si/Al ratio, amount of Cu, treatment condition after loading Cu, etc. A ratio of absorption intensity of UV-visible near infrared spectroscopy shown by the equation (I) is an index of the dispersion of Cu.

It would not have been obvious for even a person skilled in the art to achieve a good performance catalyst which shows the ratio of absorption intensity of present Claim 1, based on the disclosure of Fedeyko et al.

	This position is respectfully contended.  The Fedeyko reference states that the NH4-form of the AEI zeolite is useable, but does not need to state that this version of the sieve is preferred over all others to show that the form was known to be useable and effective in the prior art at the time of the filing of this invention.  The remarks state that it would not have been obvious to achieve the claimed results in Fedeyko, but this is contended and the rejection below explains the reasoning why.  This portion of the rejection is incorporated here by reference.
	Next, the remarks argue the following on pg. 8, top pg:
As for NH3-TPD, the Examiner has alleged that it would have been obvious to adjust the acidity of the AEI of Fedeyko et al. by the adjustment phosphorous applied, based on Sano et al., to obtain desired acid strength of the sieve based on the catalytic application.

However, zeolite of Sano et al. has phosphorous in the pores and the phosphorus forms a chemical bond with the framework oxygen of the AEI zeolite. Since the framework oxygen is the acid site of zeolite, NH3 could not adsorb the acid site. Consequently, the peak intensity in the range of 450 to 600°C would be very low and the peak ratio of the intensity of the claimed condition (2) would be greater than 2.0.

	This is persuasive.  Therefore this feature of the rejection is newly considered and amended below.
Claim Status

	Claims 1 and 8 have been newly amended to recite the H-form of the zeolite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3 , 4, 5, 6, 7, 8, 9, 10, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedeyko (US Pub.: 2015/0265969) and in view of Li “Nature of Cu Species in Cu-SAPO-18. . .cited in Applicant’s IDS”.
As to Claims 1, 3, 4, 5, 6, 7, 8, 10, 11, 12 and 13, the claims in this application describes the transition metal loading onto the zeolite that describes the ratio of absorption intensity (based on ultraviolet-visible near infrared spectroscopy) to be less than 0.4 when the intensities are:
32,500 cm-1/12,500 cm-1.
The 32,500 cm-1 peak describes agglomerated/dimers of oxidized transition metals, such as Cu and the 12,500 cm-1 peak describes Cu ions in the form of Cu 2+.  A value of 0.4 or less describes the state of the metal ions as highly dispersed (low agglomeration) and having cationic character (low oxidation).
Fedeyko describes a catalyst useable as an SCR (para. 12) that includes a number of frameworks, to include AEI (para. 14).  The sieve is exchanged with a metal (para. 17) that is an extra-framework-type and in the form of an ionic species (para. 21).  The metal can be copper (para. 22, “in a preferred embodiment, at least one of the transition metals in copper”) and the metal is highly dispersed within the zeolite crystals (para. 26) meaning that the metals are not agglomerated. The metals in Fedeyko are preferably loaded without a high temperature treatment of the metal loaded zeolite (para. 26).  Fedeyko then states that the catalyst is preferably free of bulk copper oxide and free of copper metal clusters (para. 26).  The copper is loaded into the zeolite in the form of copper ions in the form of free copper (para. 27).  
As to the H-form, Fedeyko explains that the zeolite used can be an H+-type sieve (para. 17).
Therefore, although Fedeyko does not teach that what the UV-visible near infrared spectroscopy is, since the copper metal ions are higher in ionic form and the amount in the oxidation/agglomeration state is substantially zero, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ratio between the oxidized metals and agglomerated transition metals (shown in the form of 32,500 cm-1) to ionic copper that is not oxidized and agglomerated (in the form of 12,500 cm-1) would be close to zero.
As to the peak intensity features, the specification explains that the measure of NH3-TPD200-400 and NH3-TPD450-600 describes the acid strength in certain acid sites (see PG Pub of this application, para. 19, 65).
Fedeyko explains that the metals can be added to the sieve by a number of known means to include ion-exchange, impregnation, etc (para. 34).
Fedeyko does not teach how the AEI sieve has the ammonia temperature-programmed desorption peaks described in the claim.
	Li describes a Cu-SAPO-18-type sieve (abstract), which is an AEI-type zeolite.  The sieve is modified with various concentrations of Cu and then tested using NH3-TPD (abstract).  Li explains that Cu-SAPO-18 is loaded by incipient-wetness impregnation using the H-form of SAPO-18 (pg. 14670, col. 1, section 2.1, para. 2).  Alternatively, Li explains that ion-exchange of the Cu ion can be performed into the Cu-SAPO-18 (pg. 14670, section 2.1, para. 3).  When analyzed under NH3-TPD, Li explains that the strength of different acid sites was determined (section 3.1.7).  Li explains that the different peaks correspond to the acid sites with different acid strengths (see section 3.1.7).  In the analysis, Li shows that a regular, un-exchanged SAPO-18 sieve has two peaks, one at the A site, the other at the C site shown in Fig. 7 and explained in section 3.1. 7.  Li explains that as Cu ions are exchanged into the zeolite sieve, the NH3-TPD profile starts to change (see Fig. 7).  In examples d, e and f, the ratio of peaks from 200-400 degrees C/450-600 degrees C changes from a low number to a higher number (see peak developing near and below 400 degrees C, see Fig. 7). The difference between samples d, e and f being an increased concentration of Cu from 3.75 to 4.42 to 5.97.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ratio of peaks in a NH3-TPD profile of a Cu-modified AEI sieve can be optimizable so that they reach 1-2 between peaks 200-400 degrees C/450-600 degrees C, as taught by Li for use with Fedekyo because this ratio feature is optimizable in the art based on Cu concentration.  

 	As to Claims 2 and 9, Fedeyko teaches that the M:Al ratio ranges from 0.1 to 1 (para. 25).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

As to Claim 14, Fedeyko that the metal-exchanged zeolite is created by blending the zeolite, for example a H-form zeolite or an NH.sub.4-form zeolite, into a solution containing soluble precursors of the catalytically active metal(s). For example, in a preferred embodiment, a zeolite material is immersed in a solution containing copper nitrate or copper acetate for a time sufficient to allow incorporation of the catalytically active copper cations into the molecular (para. 27).  The product is calcinated (para. 0179, 0189).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 4, 2021